          Case 4:20-cr-00158-BRW Document 21 Filed 08/18/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

VS.                                            NO. 4:20-CR-00158-01-BRW

CLARK GRAY                                                                       DEFENDANT
                                              ORDER

       Defendant Clark Gray moved for a motion for psychiatric evaluation on August 13, 2020.

The motion was unopposed and previously granted. The United States Marshal for the Eastern

District of Arkansas has informed the Court that defendant has been designated to MCC

Chicago, in Chicago, Illinois for the examination. Accordingly, the United States Marshal is

directed to transport Clark Gray- to MCC Chicago, in Chicago, IL forthwith.1

       Pursuant to 18 U.S.C. § 4247(b) and (c), Clark Gray is remanded to the custody of the

Attorney General or his authorized representative for a period not to exceed forty-five (45) days

for a psychiatric or psychological examination pursuant to 18 U.S.C. § 4242 and for a period not

to exceed thirty (30) days for a psychiatric or psychological examination pursuant to 18 U.S.C.

§ 4241; and that unless impracticable, the psychiatric or psychological examination shall be

conducted in a suitable facility closest to the Court.

       Pursuant to 18 U.S.C. § 4247(c), the person conducting the examination must file a report

with this Court with copies to counsel for the United States, Assistant United States Attorney

Joan Shipley, Post Office Box 1229, Little Rock, Arkansas, 72203, and to counsel for the

defendant, Molly Sullivan, Assistant Federal Public Defender, The Victory Building, 1401 West

Capitol Ave, Suite 490, Little Rock, Arkansas, 72201.


1
 Based on 18 U.S.C. § 3161(h)(1)(H), time consumed by transportation in excess of ten (10)
days from today is presumed unreasonable under the Speedy Trial Act.
            Case 4:20-cr-00158-BRW Document 21 Filed 08/18/20 Page 2 of 2



          The report must state whether Clark Gray is suffering from a mental disease or defect that

renders him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense; whether he was

insane at the time of the offense; and, if he was insane, whether his release would create a

substantial risk of bodily injury to another person or serious damage to property of another

person.

          Fourteen (14) days from the date the examination report is received by the Court and the

parties, any party who requests a hearing regarding any issues in the report or opposes the report

must file a motion for hearing or a motion in opposition, including a concise statement of

opposition to the report and supporting authorities. If no motions are filed within fourteen (14)

days, the Court will enter an Order adopting or rejecting the conclusions set forth in the report,

and the period of excludable delay will end.2

          IT IS THEREFORE ORDERED that the delay occasioned by the examination ordered

herein shall be excludable under the provisions of the Speedy Trial Act as provided by 18 U.S.C.

§ 3161(h)(1)(A) and (H) and (h)(7)(A). Subsection (H) excludes the delay resulting from

transportation to and from places of examination “except that any time consumed in excess of ten

days from the date [of] . . . an order or an order directing such transportation, and the defendant’s

arrival at the destination shall be presumed to be unreasonable.”

          IT IS SO ORDERED this 18th day of August, 2020.


                                                    Billy Roy Wilson
                                            UNITED STATES DISTRICT JUDGE




2
    18 U.S.C. § 3161(h)(1)(A).
